Dent, Junan:

{connirrhig).

Junan Braxxox and myself have arrived at the same conclusion in this case, but on different grounds; he holding that the agreement between the Wards and Ourrence created an express trust, enforceable in a court of equity, While I place it on the jurisdiction of equity to prevent the consummation of attempted fraud; both, in the end, however, amounting to the same thing, simply depending on a different mode of reasoning; my position being that the Wards had not as yet acquired any vested trusteeship, and the only thing they did have was that by the trust and confidence reposed in them by Ourrence they were in position to take undue advantage of him, and thus perpetrate a fraud upon him by acquiring and disposing1 of the legal title to his property. They had neither the equitable nor legal title, nor even the mere right to demand a conveyance of the same without being guilty of a breach of confidence; yet they were in a position to do so. The mere *378fact that- a person is in a condition to create a trust, in himself would hardly elevate him to the position of trustee, although his advantageous position, being one acquired by trust and confidence, would justify the interference of a court of equity to prevent the consummation of threatened wrong. Courts of equity prevent the perpetration .of, as well as relieve against, consummated frauds. As defined by Story: “Fraud, in the sense of a court of equity, properly includes all acts, omissions, and concealments which involve a breach of legal or equitable duty, trust, or confidence. justly reposed, or are injurious to another, or by which an undue advantage is taken of another.” Story, Eq. Jur. § 187. Ourrence, while holding the equitable title, not having fully paid the purchase money, was not in position to demand the legal title then in abeyance by the decree of confirmation, and, if the Wards had remained quiescent, would have had no right to apply to a court of equity for relief; but when the Wards, acting in breach of the confidence reposed in them, took the possession of the property away from him, and made an attempted sale thereof to (lonrad, they were guilty of fraud in the sense of a court, of equity; and whatever rights, little or great, they acquired by their unconscientious conduct, they must be deemed to hold as trustees for Ourrence as to any vested rights, and the same may be said of their vendee, who, with eyes open, purchased their interests. 1 Perry, Trusts, § 169. This trust, however, arising from breach of confidence is constructive and not express. Although it is true that an express trust would arise by the agreement had between Wards and Ourrence prior to the sale, yet Ourrence, not having paid the purchase money, nor now showing himself in condition to pay, is,not entitled to enforce such trust, and the court acquires no jurisdiction by reason thereof, but the jurisdiction is from the. fraudulent conduct of the Wards in assuming the rights of absolute owners of the property in violation of their agreement. In the case of Mulholland v. York, 82 N. C. 513, the supreme court of North Parolina, in commenting on a parol arrangement by which an attorney for a debtor was to buy the debtor’s land at an execution sale, and hold the same for the debtor’s benefit, and reconvey on being reimbursed, says : “In our opinion, a trust may be thus formed, *379and it will be enforced on the ground of fraud in the purchaser in obtaining the property of another under a promise to allow him to redeem, and attempting afterwards to appropriate it to his own use.” In Turner v. King, 2 Ired. Eq. 132, — a case in which the defendant verbally agreed with the plaintiff to buy in his lands about to be sold under execution, and allow him to redeem on repayment of the purchase money, and this being known to the bidders, two of them desisted, and the defendant bought for one hundred and ninety dollars lands worth four hundred and fifty dollars, — Daniel, J., for the court, says: “The attempt of the defendant to set up an irredeemable title, after the agreement he entered into is such a fraud as this court will relieve against.” In Vannoy v. Martin, 6 Ired. Eq. 169, — -a similar case to the foregoing, — the court said: “It would be a gross fraud upon the plain tiff if the said defendant were permitted to set up an absolute title to the land,, which it is the duty of a court of equity to prevent, and in the way of preventing which the act making-void parol contracts for the sale of land does not stand.” The court, in the case of Mulholland v. York, cited, in commenting on these and other like cases, says : “These adjudications proceed upon the assumption that the debtor, trusting to the good faith of the party promising, and lulled into a false security, may have desisted, in consequence of the assurance, from making other efforts to prevent the sale and sacrifice of his property; and it would be a fraud in the. purchaser to take advantage of the confidence, and hold it thus acquired for his own use, and to the injury of the owner.” All similar cases that I find base equity jurisdiction on the grounds of fraud, and, as a resultant thereof, hold the attempted perpetrator a mere trustee for the benefit of his unwary and confiding victim as to any tangible rights acquired. Troll v. Carter, 15 W. Va. 567: 1 Perry, Trusts, g 171.
Appellants’ counsel object seriously to the word “fraud” as applied to the attempt of the Wards to get the lands in controversy at about one-half their true value, and prefer, it relief be granted the appellee, Ourrence, it be under the head of “trust,” the term being less opprobrious, as quinine is less bitter in capsules or sugar-coated tablets. To this f have no objection, the result being the *380samo, and i luna1 Tori' allow Hie opinion prepared by my associate'to bo subsliluli'd for my Tonnor opinion, with the reservation that if is a distinction without a difl'cronco, and that fraud, in the sense of a court of equity, is fraud, it matters not under what language it may lie concealed.

Affirmed.